Citation Nr: 0606289	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

3.  Entitlement to service connection for an osteoarthritis 
process.

4.  Entitlement to service connection for bilateral knee 
disability, including arthritis with instability.

5.  Entitlement to service connection for a right hip 
disability manifested by tilting and an altered gait.

6.  Entitlement to service connection for a right hand 
disability other than residuals of a laceration of the right 
fourth finger.

7.  Entitlement to service connection for right foot 
disability.

8.  Entitlement to service connection for neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of United States Department of 
Veterans Affairs (VA) Regional Offices (ROs).

In October 2004, the Board dismissed two of the veteran's 
claims as withdrawn by the veteran.  The Board remanded ten 
claims for additional development.  In a November 2005 rating 
decision, the RO granted service connection for allergic 
rhinitis with bronchitis.  That decision resolved the 
veteran's appeals for service connection for bronchitis, and 
for a sinus disability including sinusitis and rhinitis.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have chronic hypertension during 
service, nor during the year following separation from 
service.

3.  The veteran's chronic hypertension became manifest more 
than a year after his separation from service.

4.  The veteran has not been diagnosed as having heart 
disease.

5.  The veteran does not currently have an osteoarthritis 
process separate from specific joint disorders already 
addressed by the RO.

6.  The veteran complained of knee pain during service, but 
did not have diagnosed injury or disease of either knee 
during service.

7.  Bilateral knee arthritis was first diagnosed several 
years after separation from service.

8.  The veteran does not currently have a right hip 
disability.

9.  The veteran was treated in service for a laceration on 
his right second finger.

10.  The veteran currently has a scar on his back of his 
right hand in the area of the second and third fingers.

11.  The veteran had bilateral foot pain in service, and 
diagnoses during service of right foot arthritis and possible 
gouty arthritis.

12.  Since service, the veteran has been diagnosed with 
bilateral gouty inflammation of the feet and bilateral 
arthritis in the feet.

13.  Peripheral neuropathy affecting the feet was diagnosed 
many years after service, and is attributable to diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

2.  Heart disease was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.

3.  No osteoarthritis process was incurred or aggravated in 
service.  Id.

4.  Bilateral knee arthritis was not incurred or aggravated 
in service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

5.  No right hip disability was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

6.  A scar on the back of the veteran's right hand, in the 
area of the second and third fingers, was incurred in 
service.  Id.

7.  Arthritis and gouty inflammation of the right foot were 
incurred in service.  Id.

8.  Peripheral neuropathy affecting the veteran's feet was 
not incurred or aggravated in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in April 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the April 2004 VCAA letter after the 
initial adverse rating decisions of 2001 and 2002.  VA 
followed proper procedures, however, in subsequent actions.  
The RO provided the required notice in April 2004.  The 
veteran has had a meaningful opportunity to participate in 
the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
the case of certain chronic diseases, including 
cardiovascular-renal disease and hypertension, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The reports of medical examinations of the veteran during 
service in 1974, 1978, 1979, 1982, and 1986, reflect blood 
pressure measurements of lower than 140/90 on each occasion.  
Outpatient treatment notes from May 1980 indicate that the 
veteran's blood pressure was measured at 132/92.  The 
examiner noted that this showed possible high blood pressure.  
A series of blood pressure checks over five days was planned, 
but the treatment notes indicate that the veteran did not 
report for those checks.

In the years following the veteran's separation from service, 
he received outpatient treatment at a service medical 
facility.  Notes from 1987 show blood pressure measurements 
of 130/86 in August, 140/88 in September, and 130/88 in 
November.  In March 1991, a service physician found that the 
veteran had borderline hypertension.  On a five day check of 
his blood pressure, the readings were 151/90, 159/90, 152/90, 
159/80, and 151/83.

The veteran has reported that he was diagnosed with diabetes 
mellitus in the early 1990s.  Private medical treatment notes 
from 2002 reflect the veteran's report of a ten year history 
of hypertension.  In June 2004, the veteran presented 
testimony in support of his claims on appeal in a 
videoconference hearing before the undersigned Veterans Law 
Judge.  He reported that during service, and over the years 
after service, he had sometimes been told that his blood 
pressure was a little high.  He stated that he had not been 
started on medication for hypertension until 2003.

On VA medication examination in September 2005, the veteran 
reported having hypertension with an onset in about 1996.  He 
stated that he was on medication for hypertension.  Blood 
pressure readings were 124/70, 120/68, and 120/70.  The 
examiner expressed the opinion that it was not likely that 
the veteran's hypertension was secondary to his diabetes.  
The examiner found that the veteran's service medical records 
did not show evidence that the veteran had hypertension 
during service.

The veteran's medical records do not show that he had 
chronically elevated blood pressure during service.  He did 
not have compensably disabling hypertension during the year 
following service.  There is no medical evidence or opinion 
that links the hypertension diagnosed after service to any 
disease or injury in service.  Therefore, the preponderance 
of the evidence is against service connection for 
hypertension.

Heart Disease

The veteran's service medical records do not contain any 
finding of a heart disorder.  The veteran was seen in 1973 
and 1974 for parasternal chest pain following an injury to 
the chest sustained in a karate class.  The condition of his 
heart was checked as normal on the report of his May 1986 
examination for separation from service.

There is no record of heart disease complaints or findings 
for many years after the veteran's separation from service.  
In November 2001, the veteran asked that a heart condition 
and arteriosclerosis be included among the conditions for 
which he was seeking service connection and VA compensation.

In VA outpatient treatment in March 2002, the veteran 
reported shortness of breath with exertion.  He denied chest 
pain or palpitations.  A chest x-ray was normal.  In June 
2002, he had a cardiology consultation.  He reported having 
intentionally lost a considerable amount of weight over the 
preceding several months.  He stated that his shortness of 
breath symptoms had markedly improved since he had lost 
weight.  No diagnosis regarding the heart was made.

In August 2002, the veteran was seen for heart palpitations 
at a private hospital.  No conclusion regarding his heart was 
reached, as testing was curtailed due to a serious kidney 
disorder.

In his June 2004 hearing, the veteran indicated that he was 
not certain what diagnosis, if any, had been made with 
respect to his heart.  He noted that he had been treated for 
chest pain in service in about 1972, and that he had since 
suffered severe chest pain on two or three other occasions.  

On VA examination in August 2005, the veteran reported having 
occasional sharp chest pains that lasted one to two minutes.  
An echocardiogram and a Cardiolite stress test were 
performed, and neither showed evidence of heart disease.  The 
examiner stated that there was no evidence that the veteran 
had coronary artery disease at that time.

The veteran was not found to have any heart disease during 
service.  Recent medical records do not indicate that he 
currently has ASHD or other heart disease.  In the absence of 
medical evidence of a current disorder, the preponderance of 
the evidence is against service connection for heart disease.

Osteoarthritis Process

Arthritis is among the listed chronic diseases for which 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran first submitted a VA compensation claim in 
December 2000, seeking service connection for pain and 
swelling in the joints generally, and in specific areas 
including the back, elbow, feet, ankle, and knees.  In 
November 2001, he added several conditions, including 
arthritis, to his claim.  The RO has separately addressed the 
claims regarding disorders in specific joints, and some of 
those claims are before the Board on appeal.  In an October 
2002 rating decision, the RO denied service connection for 
arthritis, and the veteran appealed that decision.  The issue 
is entitlement to service connection for arthritis in 
general, as separate from claims regarding specific joints.

During service, in August and September 1986, the veteran 
complained of joint pains in his ankles, knees, and fingers.  
The examiner found no swelling of those joints.  Laboratory 
testing revealed hyperuricemia.  In November 1986, the 
veteran reported pain at the joints of his left ankle, left 
great toes, and hands.  The examiner listed an impression of 
possible gouty arthritis.

There are no records of diagnosis or treatment of the veteran 
for gouty arthritis in the years following his separation 
from service.  On VA examination in March 2001, the veteran 
reported having had problems with his ankles and feet in the 
late 1970s or early 1980s.  He indicated that the problems 
had been treated with orthotics and pain medication.  He 
reported ongoing pain and swelling in his feet ankles, and 
knees.  The examiner noted tenderness in the ankles.  The 
examiner found that there were no constitutional symptoms of 
inflammatory arthritis.  The examiner listed impressions of 
synovitis in the ankles and arthritis in the knees.  On VA 
examination in September 2005, the veteran reported a history 
of gout attacks affecting his great toes and ankles.

The medical records do not show that the veteran currently 
has any osteoarthritis process separate from the joint 
disorders already addressed by the RO.  In the absence of a 
current disability, service connection is denied.

Disability of the Knees

The veteran's service medical records do not show any 
complaints or treatment involving the knees prior to 1986.  
In his May 1986 separation examination, the veteran reported 
a history of pain in both knees since 1970.  He indicated 
that he treated the knee pain with rest.  The examiner 
checked normal for the condition of the lower extremities.  
In August 1986, the veteran reported a history of 
intermittent left ankle and knee pain since 1972.  He did not 
report any recent direct injury.  On examination, the knees 
had no swelling, and had ranges of motion within normal 
limits.  The examiner's impression was tendinitis, rule out 
degenerative joint disease.

There is no record of medical treatment of the veteran's 
knees for several years following his separation from 
service.  In June 1997, the veteran saw a private physician 
for pain and instability in his right knee.  He reported 
having injured the knee in February 1996, when he jumped down 
from a dumpster at work.  Right knee x-rays showed mild 
degenerative changes.  An MRI taken in July 1997 showed 
degeneration or tearing of the medial meniscus.

On VA examination in March 2001, the veteran reported a 
history of problems with his knees since the late 1980s.  He 
reported having recurrent pain in his right knee, and 
occasional pain in his left knee.  On examination, the 
veteran reported pain with motion of the knees.  X-rays 
showed degenerative joint disease in the knees, worse in 
right knee.  A July 2001 MRI of the right knee showed a 
meniscus tear, and moderate to severe osteoarthritic changes.

In the June 2004 hearing, the veteran reported that he had 
worked as a cook in service, and that his duties required 
long hours of standing on hard floors.  He indicated that he 
would get pain in knees and feet.  He indicated that he 
continued to have pain in his knees, and that surgery on his 
right knee was planned.

In January 2005, the veteran underwent surgical total 
replacement of his right knee.  On VA examination in 
September 2005, the veteran related the history of long hours 
of standing during service.  He indicated that he presently 
had mild swelling, but no pain, in his right knee.  He 
reported constant aching pain in his left knee.  The examiner 
provided the opinion that the arthritis and replacement of 
the veteran's right knee could not be attributed to his long 
hours of standing during service.  The examiner also opined 
that the current arthritis in the veteran's left knee was 
attributable to age.

While the veteran sought treatment for knee pain in the 
months prior to his separation from service, arthritis in the 
knees was not found until many years after service.  A VA 
physician has opined that the arthritis found in the 
veteran's knees years after service is not attributable to 
the veteran's long hours of standing during service.  On the 
medical issue of the etiology of the veteran's bilateral knee 
arthritis, the physician's opinion carries greater probative 
weight than the veteran's lay assertion.  Thus, the 
preponderance of the evidence is against service connection 
for the veteran's right and left knee disabilities.

Right Hip Disability

In November 2001, the veteran added several conditions, 
included an altered gait and a tilted hip condition, to his 
VA compensation claim.  The veteran's service medical records 
are silent for complaints or findings regarding his hips.  In 
his June 2004 hearing, the veteran reported that his duties 
as a cook in service required heavy physical work, including 
long periods of standing, and lifting boxes of supplies that 
weighed 50 or 60 pounds.  He also noted that he frequently 
had to go into walk-in freezers.  He stated that he currently 
had pain and limitation of motion of his right hip, and he 
asserted that the demands and conditions of his service had 
led to the current hip problems.

On VA examination in September 2005, the veteran reported 
episodes of aching pain in his right hip.  The examiner noted 
that the area the veteran identified as painful was his right 
iliac crest.  On examination, the veteran's gait was normal.  
His right hip had a full range of motion, without pain.  X-
rays of the right hip were normal.  The examiner concluded 
that the veteran's right hip was normal, without neurologic 
or mechanical deficit.

In the absence of medical evidence of a current right hip 
disorder, the preponderance of the evidence is against 
service connection for a right hip disorder.

Right Hand Disability

In November 2001, the veteran added a right hand disability 
to his VA compensation claim.  In an October 2002 rating 
decision, the RO granted service connection for a scar 
residual to laceration of the right fourth finger.  In his 
March 2003 substantive appeal, the veteran asserted that he 
had a chronic right hand disability beyond that laceration 
scar.  In a March 2005 statement, the veteran indicated that 
he wished to continue his appeal for service connection for a 
right hand disorder.

The veteran's service medical records show treatment for 
laceration of the right fourth finger in August 1968, 
laceration of the right thumb in November 1970, laceration of 
the right palm in February 1974, laceration of the right 
fourth finger in September 1978, and laceration of the right 
second finger in April 1982.

On VA examination in September 2005, the veteran reported no 
pain or limitation of motion of his right hand.  He stated 
that he was able to use his right hand for all activities of 
daily living without restriction.  Examination revealed 
normal motion and strength of the hand.  An x-ray of the 
right hand was normal.  One examiner found that the veteran's 
right hand was in normal condition, without neurologic or 
mechanical deficit.  On follow-up examination, the veteran 
reported having sustained a laceration of the back of his 
hand in service.  The examiner noted a barely visible scar on 
the back of the veteran's hand between metacarpophalangeal 
joints two and three.  The scar did not inhibit motion of the 
hand.

The scar noted in the 2005 examination was in the area of the 
second and third fingers, apparently different from the 
fourth finger scar for which service connection is already 
established.  The service medical records note treatment in 
service of a laceration of the right second finger.  As the 
scar noted in 2005 is in approximately the area described as 
treated in service in 1982, the record reasonably supports 
service connection for that scar.

Right Foot Disability

In his December 2000 claim, the veteran requested service 
connection for pain and swelling in both feet.  In an October 
2001 rating decision, the RO granted service connection for a 
condition of the left foot.  In an October 2002 rating 
decision, the RO denied service connection for a right foot 
condition.

During service, the veteran was seen in October 1981, and in 
January, November, and December 1982 for intermittent 
swelling and pain in his left ankle and foot.  In the May 
1986 service separation examination, the veteran reported a 
history of pain in both feet since the 1970.  He indicated 
that he had treated this pain with rest.  Outpatient 
treatment notes from August 1986 through January 1987 show 
multiple reports of joint pain involving the ankles, feet, 
knees, and fingers.  Most of the notes specify that the left 
lower extremity was affected, some of the notes do not 
specify.  Hyperuricemia was noted, and an examiner listed an 
impression of possible gouty arthritis.  In November 1986, x-
rays of the veteran's left ankle and foot showed degenerative 
osteoarthritis in the metatarsal phalangeal joint, and a 
dorsal calcaneal spur.  There is no indication that x-rays 
were taken of the right foot during service.

The veteran's claims file contains records of his treatment 
in 1998 and 1999 by a private podiatry practice.  He reported 
pain in his feet with standing.  The podiatrist found 
bilateral pes cavus, increased pronation on weightbearing, 
and peroneal tendinitis.  The podiatrist treated the veteran 
with orthotics and pain medication.

On VA examination in March 2001, the veteran reported a 
history of pain in his feet and ankles since the late 1970s 
or early 1980s.  He stated that he had been treated with 
orthotics during service, and again in the 1990s.  March 2001 
x-rays of the feet showed degenerative changes in the tarsal 
regions bilaterally, and spurring on both heels.  The 
examiner's diagnoses were mild bilateral pes planus, 
bilateral calcaneal spurs, and mild arthritic changes.

In the June 2004 hearing, the veteran reported a long history 
of pain and swelling in both feet, improved with the use of 
arch supports.  He attributed his foot pain to long years of 
working on his feet, including his years in service.

In July 2005, the veteran received VA outpatient treatment 
for a fracture of his left fifth toe.

On VA examination in September 2005, the veteran's gait was 
normal.  He reported a long history of bilateral foot pain.  
He also reported periodic attacks of gout manifested by pain 
and swelling in either great toe or ankle.  The joints in the 
feet had normal ranges of motion.  There was decreased 
sensation in the feet.  X-rays showed calcaneal spurs and 
minimal mid tarsal osteoarthritis in both feet.  The examiner 
listed diagnoses of diabetic neuropathy causing numbness, 
episodes of acute gouty inflammation, and mild 
osteoarthritis.

In the last year of his service, the veteran reported a long 
history of pain in both feet.  Outpatient treatment notes 
from 1986 and 1987 contain reports of symptoms mainly in the 
left foot and ankle, and x-rays were apparently taken of the 
left foot and not the right.  Treating physicians found 
possible gouty arthritis, and found x-ray evidence of 
arthritis in the left foot.  There is a gap of several years 
before the first records of post-service treatment of the 
feet, but the post-service records generally show problems, 
including arthritis and gout, in both feet.

While the veteran's right foot symptoms were less documented 
in service than his left foot symptoms, the bilateral 
findings after service tend to support the veteran's reports 
of problems affecting both feet.  The evidence for and 
against the development of right foot gout and arthritis in 
service is fairly balanced.  The Board gives the benefit of 
the doubt to the veteran, and grants service connection for 
right foot disability due to gout and arthritis.



Neuropathy

The veteran is seeking service connection for neuropathy.  
His service medical records are silent for any finding of 
neuropathy.  The veteran has diabetes mellitus that was 
diagnosed in 1992.  In his June 2004 hearing, the veteran 
asserted that he had neuropathy that affected his feet.  On 
VA examinations in September 2005, two VA physicians 
attributed peripheral neuropathy in the veteran's feet to his 
diabetes.

There is no medical evidence that neuropathy manifested 
during the veteran's service.  Both medical opinions 
addressing the etiology of peripheral neuropathy in the 
veteran's feet attribute that neuropathy to the veteran's 
diabetes.  The Board finds that the preponderance of the 
evidence is against service connection for neuropathy.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for ASHD is denied.

Entitlement to service connection for an osteoarthritis 
process is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a scar on the back of 
the veteran's right hand is granted.

Entitlement to service connection for right foot disability 
due to gout and arthritis is granted.



Entitlement to service connection for neuropathy is denied.




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


